NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that an annual general meeting (the “Meeting”) of holders of common shares, (the “Shareholders”) of Crosshair Exploration & Mining Corp. (the “Company”) will be held in the Boardroom of the Company located at Suite 1240, 1140 West Pender Street, Vancouver, B.C.,V6E4G1 on Friday, October 28, 2011 at 10:00 a.m. (Pacific Daylight Time) for the following purposes: 1. to receive and consider the consolidated financial statements of the Company for the fiscal year ended April 30, 2011 and the report of the auditors thereon; 2. to elect directors of the Company on the basis set forth in the accompanying information circular of the Company dated September 15, 2011 (the “Information Circular”); 3. to appoint Davidson & Company LLP, Independent Registered Chartered Accountants, as auditors of the Company for the ensuing year and to authorize the directors to fix the auditor's remuneration; 4. to consider and, if thought fit, to pass, with or without variation, an ordinary resolutionconfirming, ratifying and approving the Shareholder Rights Plan Agreement, as more particularly described in the Information Circular; 5. to consider and, if deemed appropriate, to pass, with or without variation, an ordinary resolution authorizing and approving the Company to amend its Notice of Articles to change its name to “Crosshair Energy Corporation,” as more particularly described in the Information Circular; 6. to consider and, if thought fit, to pass an ordinary resolution approving, ratifying and confirming the grants of 650,000 options of the Company having such terms as more particularly described in the Information Circular; 7. to consider, and if thought fit, to pass, with or without variation, an ordinary resolution approving, ratifying and confirming the acts of the directors of the Company since December 15, 2010 as more particularly described in the Information Circular; and 8. to transact such other business as may properly come before the Meeting or any adjournment thereof. If you are a registered shareholder and are unable to attend the Meeting in person, please complete, date and sign the accompanying form of proxy and deposit it with Computershare Investor Services Inc., 100University Avenue, 9th Floor, Toronto, Ontario, M5J2Y1, not less than 48 hours (excluding Saturdays, Sundays and holidays) prior to the Meeting. If you are a non-registered shareholder and received this Notice of Meeting and accompanying materials through a broker, a financial institution, a participant, a trustee or administrator of a self-administered retirement savings plan, retirement income fund, education savings plan or other similar self-administered savings or investment plan registered under the Income Tax Act (Canada), or a nominee of any of the foregoing that holds your shares on your behalf (an “Intermediary”), please complete and return the materials in accordance with the instructions provided to you by your Intermediary. DATED at Vancouver, British Columbia this 15th day of September, 2011. BY ORDER OF THE BOARD OF DIRECTORS Yours truly, (signed) Mark J. Morabito Mark J. Morabito Executive Chairman
